1/13DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
2. The Information Disclosure Statement filed on 11/13/2020 has been considered.

Claim Objections
3. Claims 17, 18, 19, 20,22,23,25,27,28,29 and 30 are objected to because of the following informalities. Appropriate correction is required.

a. Claim 17 should be replaced as follows, “An image transmission system, comprising: a plurality of image capturing devices, configured to capture a plurality of data; at least one serializing/deserializing circuit, configured to perform a conversion between the plurality of data and a serial data; at least one conversion device, configured to perform a conversion between the serial data and an optical signal; at least one image processor, configured to obtain the plurality of data according to the optical signal, and process the plurality of data; and at least one flexible printed circuit, comprising: at least one conductive layer; and at least one optical waveguide layer, configured to transmit the optical signal”. Appropriate correction is required to make the claim clearer. 


b. Claim 18 should be replaced as follows, “The image transmission system of claim 17, wherein the at least one conductive layer is configured to transmit at least one electrical signal between the plurality of image capturing devices and the at least one image processor”. Appropriate correction is required to make the claim clearer.

c. Claim 19 should be replaced as follows, “The image transmission system of claim 17, wherein the plurality of image capturing devices, the at least one serializing/ deserializing circuit, the at least one conversion device, and the at least one image processor are disposed on the at least one flexible printed circuit”. Appropriate correction is required to make the claim clearer.

d. Claim 20 should be replaced as follows, “The image transmission system of claim 17, wherein the at least one serializing/deserializing circuit comprises: a first serializing/ deserializing circuit, connected to the plurality of  image capturing devices; and a second serializing/deserializing circuit, connected to the at least one image processor; wherein the plurality of image capturing devices, the first serializing/deserializing circuit, the at least one conversion device, and the second serializing/deserializing circuit are disposed on the at least one flexible printed circuit”. Appropriate correction is required to make the claim clearer.

e. Claim 22 should be replaced as follows, “The image transmission system of claim 17, wherein the at least one serializing/deserializing circuit comprises: a first serializing/ plurality of image capturing devices; and a second serializing/deserializing circuit, connected to the at least one image processor; wherein the first serializing/deserializing circuit, the at least one conversion device, and the second serializing/deserializing circuit are disposed on the at least one flexible printed circuit”. Appropriate correction is required to make the claim clearer.

f. Claim 23 should be replaced as follows, “the image transmission system of claim 22, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the plurality of image capturing devices; and a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor”. Appropriate correction is required to make the claim clearer.

g. Claim 25 should be replaced as follows, “The image transmission system of claim 24, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the plurality of  image capturing devices; and a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; wherein the at least one serializing/deserializing circuit is disposed on the first substrate or the second substrate”. Appropriate correction is required to make the claim clearer.

h. Claim 27 should be replaced as follows, “The image transmission system of claim 26, further comprising: a first substrate, connected to the at least one flexible printed circuit, [the] at least one image capturing device of the plurality of image capturing devices; and a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; wherein the driver, the amplifier, and the at least one serializing/deserializing circuit are disposed on the first substrate or the second substrate”. Appropriate correction is required to make the claim clearer.

i. Claim 28 should be replaced as follows, “The image transmission system of claim 17, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose [the] at least one image capturing device of the plurality of image capturing devices; and a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; wherein the at least one serializing/ deserializing circuit is disposed on the first substrate or the second substrate, and the at least one conversion device is disposed on the first substrate or the second substrate ”. Appropriate correction is required to make the claim clearer.

j. Claim 29 should be replaced as follows, “The image transmission system of claim 17, wherein the plurality of image capturing devices comprises: a first image capturing device, connected to the at least one serializing/deserializing circuit; a second image capturing device, connected to the at least one serializing/deserializing circuit; wherein the image transmission system further comprises: a soft printed circuit; and a third image capturing device, connected to the at least one serializing/deserializing circuit 

k. Claim 30 should be replaced as follows, “The image transmission system of claim 17, wherein the at least one serializing/deserializing circuit comprises: a first serializing/ deserializing circuit, connected to [the] at least one image capturing device of the plurality of image capturing devices; and a second serializing/deserializing circuit, connected to the at least one image processor; wherein the at least one conversion device comprises: a first conversion device, connected between the first serializing/deserializing circuit and the at least one flexible printed circuit, and configured to perform a conversion between the serial data and the optical signal; and a second conversion device, connected between the at least one flexible printed circuit and the second serializing/deserializing circuit, and configured to perform a conversion between the optical signal and the serial data”. Appropriate correction is required to make the claim clearer.


Claim Interpretation
           The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 

For claim 1,
a. at least one image capturing device configured to…on line 2;
b. at least one conversion device configured to… on line 4;

For claim 15,
a. a first conversion device configured to perform conversion …on lines 3-5;
b. a second conversion device configured to perform conversion…on lines 3-10.

For claim 17,
a. a plurality of image capturing devices configured to capture…on line 2;
b. at least one conversion device configured to perform a conversion… on line 6.

For claim 30,
a. a first conversion device configured to perform conversion …on lines 8-10;
b. a second conversion device configured to perform conversion…on lines 12-14.






a. The first conversion device 1201 includes driver 1211, photoelectric converter 1231, an optical detector 1251 and an amplifier 1271. The second conversion device 1501 includes an optical detector 1511, an amplifier 1531, a driver 1551 and photoelectric converter 1571, see paragraph 66 and figures 13, 14. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claims 1 and 17 applicant claims, “at least one image capturing device” and “a plurality of image capturing devices”. Specification on paragraph 45 discloses that image capturing device 110 includes serializing/deserializing circuit 111 but provides no further structure or description of the claimed image capturing device and thus making the claim vague and indefinite. Appropriate correction is required to make the claim clearer.

Examiner’s Note: Dependent claims 2-16, 18-30 are also rejected under 35 USC 112b for being dependent upon the rejected independent claims 1 and 17.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1-15 are rejected under 35 USC 103 as being unpatentable over Ueno et al; (US 2008/0152286) in view of Li et al; (US 8427819).

Regarding claim 1, Ueno discloses an image transmission system ;( image transmission system, see figure 1) comprising: at least one image capturing device, (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1) at least one conversion device, configured to perform a conversion between the at least one data and an optical signal;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1) and at least one flexible printed circuit; (flexible printed circuit 2, see paragraph 26 and figure 1) comprising: at least one conductive layer;(plurality of electric wirings 23a to 23c (conductive layer), see paragraph 29 and figure 1) and at least one optical waveguide layer ;(optical waveguide section 3, see figure 1) configured to transmit the optical signal ;( optical wiring 3 (waveguide )that transmit the optical signal between the pair of optical circuit sections; see abstract and figure 1).


    PNG
    media_image1.png
    343
    849
    media_image1.png
    Greyscale




In a related field of endeavor, Li discloses at least one image processor ;( image processing unit 114, see figure 1) configured to obtain the at least one data according to the optical signal, and process the at least one data ;( image processing unit 114 is configured to process the data signal received through data signal lines 112 and generate images on the display, see column 2, lines 53-62 and figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the image processor of Li with Ueno to process the captured data signal carried by the optical and electrical interconnects and the motivation is to provide increased efficiency in image data processing. 


Regarding claim 2, Ueno discloses the image transmission system of claim 1, wherein the at least one conductive layer is configured to transmit at least one electrical signal between the at least one image capturing device ;( plurality of electric wirings 23a to 23c (conductive layer) between the optical circuits 4A and 4B; see paragraph 29 and figure 1) and 

However Ueno does not explicitly the at least one image processor.

In a related field of endeavor, Li discloses the at least one image processor ;( image processing unit 114 is configured to process the data signal received through data signal lines 112 and generate images on the display, see column 2, lines 53-62 and figure 1). (Motivation same as claim 1).

Regarding claim 3, Ueno discloses the image transmission system of claim 1, wherein the at least one image capturing device ;(optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1) the at least one conversion device, and are disposed on the at least one flexible printed circuit; ;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).

However Ueno does not explicitly disclose the at least one image processor are disposed on the at least one flexible printed circuit.

In a related field of endeavor, Li discloses the at least one image processor are disposed on the at least one flexible printed circuit; (image processing unit 114 on the first printed circuit 110, see figure 1). (Motivation same as claim 1).



Regarding claim 4, Ueno discloses the image transmission system of claim 1, wherein the at least one image capturing device ;(optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1) and the at least one conversion device are disposed on the at least one flexible printed circuit; ;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2 , see figure 1).


Regarding claim 5, Ueno does not explicitly discloses the image transmission system of claim 4, further comprising: a substrate connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor. 

In a related field of endeavor, Li discloses the image transmission system of claim 4, further comprising: a substrate, (substrate 102, see figure 1) connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).



Regarding claim 6, Ueno discloses the image transmission system of claim 1, wherein the at least one conversion device is disposed on the at least one flexible printed circuit; (combination of a drive IC 42A; an amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).


Regarding claim 7, Ueno discloses the image transmission system of claim 6, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image capturing device; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 disposed on the flexible printed circuit 2, see figure 1); and 

However Ueno does not explicitly disclose a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor.

In related field of endeavor, Li discloses a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).

Regarding claim 8, Ueno discloses the image transmission system of claim 1, wherein the at least one conversion device comprises: a photoelectric converter, disposed on the at least one flexible printed circuit; an optical detector, disposed on the at least one flexible printed circuit; a driver; and an amplifier;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).


Regarding claim 9, Ueno discloses the image transmission system of claim 8, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image capturing device; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 disposed on the flexible printed circuit 2, see figure 1); wherein the driver and the amplifier are disposed on the first substrate or the second substrate; (a drive IC 42A; an  amplification IC 43A disposed on the flexible printed circuit 2, see figure 1).

However Ueno does not explicitly disclose a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor.

;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).

Regarding claim 10, Ueno discloses the image transmission system of claim 9, wherein the driver and the amplifier of the at least one conversion device are internally installed in the at least one image capturing device (a drive IC 42A; an amplification IC 43A disposed on the flexible printed circuit 2 along with optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1) or the at least one image processor. (Only one of the claim limitation is required to be considered by the Examiner).


Regarding claim 11, Ueno discloses the image transmission system of claim 1, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image capturing device; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 disposed on the flexible printed circuit 2, see figure 1); and wherein the at least one conversion device is disposed on the first substrate or the second substrate; ;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).

However Ueno does not explicitly disclose a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor.

In a related field of endeavor, Li discloses a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).
 

Regarding claim 12, Ueno discloses the image transmission system of claim 11, wherein the at least one conversion device comprises: a photoelectric converter; an optical detector; a driver, internally installed in the at least one image capturing device; combination of a drive IC 42A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2 along with the optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1), or the at least one image processor; and an amplifier, internally installed in the at least one image capturing device ;(an  amplification IC 43A are disposed on the flexible printed circuit 2 along with the optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1), or the at least one image processor. (Only one of the claim limitation is required to be considered by the Examiner). 

Regarding claim 13, Ueno discloses the image transmission system of claim 11, wherein the at least one conversion device is internally installed in the at least one image capturing device (combination of a drive IC 42A, amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2 along with the optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1), or the at least one image processor. (Only one of the claim limitation is required to be considered by the Examiner). 

Regarding claim 14, Ueno discloses the image transmission system of claim 1, wherein the at least one image capturing device comprise: a first image capturing device, connected to a first connection terminal of the at least one flexible printed circuit;(first optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 connected on one terminal of the flexible printed circuit 2, see figure 1) and a second image capturing device, connected to a second connection terminal of the at least one flexible printed circuit ;(second optical circuit 4b with light emitting element 40b for transmitting optical signal; see paragraph 34 and figure 1 connected on the other terminal of the flexible printed circuit 2, see figure 1).

However Ueno does not explicitly disclose wherein the at least one image processor is connected to a third connection terminal of the at least one flexible printed circuit.

In a related field of endeavor, Li discloses wherein the at least one image processor is connected to a third connection terminal of the at least one flexible printed circuit; ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).

Regarding claim 15, Ueno discloses the image transmission system of claim 1, wherein the at least one conversion device comprises: a first conversion device, connected between the at least one image capturing device and the at least one flexible printed circuit, and configured to perform a conversion between the data and the optical signal, (first optical circuit 4A with drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) connected on one terminal of the flexible printed circuit 2, see figure 1) wherein the at least one optical waveguide layer of the at least one flexible printed circuit transmits the optical signal ;(optical wiring 3 (waveguide )that transmit the optical signal between the pair of optical circuit sections; see abstract and figure 1).
(second optical circuit 4B with drive IC 42B; an amplification IC 43B and light receiving element (photodiode) 41B (photoelectric converter and optical detector) connected on one terminal of the flexible printed circuit 2, see figure 1).

However Ueno does not explicitly disclose the at least one image processor, wherein the at least one image processor is configured to process the data.

In a related field of endeavor, Li discloses the at least one image processor, wherein the at least one image processor is configured to process the data ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).

Claim 16 is rejected under 35 USC 103 as being unpatentable over Ueno et al; (US 2008/0152286) in view of Li et al; (US 8427819) and further in view of Riester et al; (US 2005/0220393). 

Regarding claim 16, Ueno does not explicitly disclose the image transmission system of claim 1, wherein each of the at least one image capturing device and the at least one image processor comprises a serializing/ deserializing circuit.


 (first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, and multiplexer ( serializing/ deserializing circuit ); see figure 1). (Motivation same as claim 1).


However the combination of Ueno and Li does not explicitly disclose wherein each of the at least one image capturing device comprises a serializing/ deserializing circuit.

In a related field of endeavor, Riester discloses wherein each of the at least one image capturing device comprises a serializing/ deserializing circuit; (optical transmitter 125 connected to serializing/deserializing circuit 240,235, see figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the serializer/deserializer of Riester with Ueno and Li to multiplex/demultiplex the received electrical/optical signal and the motivation is to provide increased transmission/reception capacity.

Claims 17-19,24,25,26,27 and 28 are rejected under 35 USC 103 as being unpatentable over Ueno et al; (US 2008/0152286) in view of Li et al; (US 8427819), and further in view of Yu et al; (US 2011/0052205).


Regarding claim 17, Ueno discloses An image transmission system ;( image transmission system, see figure 1) comprising: a, configured to capture a plurality of data; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1)at least one conversion device configured to perform a conversion between the data and an optical signal ;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1) and at least one flexible printed circuit, ; (flexible printed circuit 2, see paragraph 26 and figure 1) comprising: at least one conductive layer; ;(plurality of electric wirings 23a to 23c (conductive layer), see paragraph 29 and figure 1) and at least one optical waveguide layer ;(optical waveguide section 3, see figure 1) configured to transmit the optical signal; ;( optical wiring 3 (waveguide )that transmit the optical signal between the pair of optical circuit sections; see abstract and figure 1).


    PNG
    media_image1.png
    343
    849
    media_image1.png
    Greyscale


However Ueno does not explicitly disclose at least one image processor, configured to obtain the data according to the optical signal, and process the data; at least one serializing/deserializing circuit, configured to perform a conversion between the data and a serial data; the serial data; plurality of image capturing devices.

In a related field of endeavor, Li discloses at least one image processor, ;( image processing unit 114, see figure 1) configured to obtain the data according to the optical signal, and process the data ;( image processing unit 114 is configured to process the data signal received through data signal lines 112 and generate images on the display, see column 2, lines 53-62 and figure 1), at least one serializing/deserializing circuit, configured to perform a conversion between the data and a serial data; the serial data (first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, and multiplexer (serializing/ deserializing circuit); see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the image processor of Li with Ueno to process the captured data signal carried by the optical and electrical interconnects and the motivation is to provide increased efficiency in image data processing. 

However the combination of Ueno and Li does not explicitly disclose plurality of image capturing devices.

In a related field of endeavor, Yu discloses plurality of image capturing devices ;( four VCSEL array 106 for transmitting plurality of optical signals; see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of image capturing devices of Yu with Ueno and Li to provide plurality of image capturing devices for capturing plurality of image data and the motivation is to provide increased transmission/reception capacity of image data. 

Regarding claim 18, Ueno discloses the image transmission system of claim 17, wherein the at least one conductive layer is configured to transmit at least one electrical signal between the image capturing ;( plurality of electric wirings 23a to 23c (conductive layer) between the optical circuits 4A and 4B; see paragraph 29 and figure 1) and
 
However Ueno does not explicitly disclose the at least one image processor; image capturing devices.

In a related field of endeavor, Li discloses the at least one image processor ;( image processing unit 114 is configured to process the data signal received through data signal lines 112 and generate images on the display, see column 2, lines 53-62 and figure 1). (Motivation same as claim 17).

However the combination of Ueno and Li does not explicitly disclose image capturing devices.

In a related field of endeavor, Yu disclose image capturing devices ;( four VCSEL array 106 for transmitting plurality of optical signals; see paragraph 59 and figure 1). (Motivation same as claim 17).


Regarding claim 19, Ueno discloses the image transmission system of claim 17, wherein the image capturing device ;(optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1) the at least one conversion device, are disposed on the at least one flexible printed circuit; ;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).

However Ueno does not explicitly disclose the at least one serializing/deserializing circuit, and the at least one image processor; image capturing devices are disposed on the at least one flexible printed circuit.

(first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, and multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1). (Motivation same as claim 17).

However the combination of Ueno and Li does not explicitly disclose image capturing devices are disposed on the at least one flexible printed circuit.

In a related field of endeavor, Yu discloses image capturing devices are disposed on the at least one flexible printed circuit; ;( four VCSEL array 106 for transmitting plurality of optical signals disposed on the flexible printed board 104a; see paragraph 59 and figure 1). (Motivation same as claim 17).

Regarding claim 24, Ueno discloses the image transmission system of claim 17, wherein the at least one conversion device is disposed on the at least one flexible printed circuit; (combination of a drive IC 42A; an amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).



Regarding claim 25, Ueno discloses the image transmission system of claim 24, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the image capturing; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 disposed on the flexible printed circuit 2, see figure 1); and

However Ueno does not explicitly disclose a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; wherein the at least one serializing/deserializing circuit is disposed on the first substrate or the second substrate; image capturing devices. 

In a relate field of endeavor, Li discloses a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; wherein the at least one serializing/deserializing circuit is disposed on the first substrate or the second substrate; (first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, and multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1). (Motivation same as claim 17).

However the combination of Ueno and Li does not explicitly disclose image capturing devices.
 ;( four VCSEL array 106 for transmitting plurality of optical signals; see paragraph 59 and figure 1). (Motivation same as claim 17).

Regarding claim 26, Ueno discloses the image transmission system of claim 17, wherein the at least one conversion device comprises: a photoelectric converter, disposed on the at least one flexible printed circuit; an optical detector, disposed on the at least one flexible printed circuit; a driver; and an amplifier; (combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).

Regarding claim 27, Ueno discloses the image transmission system of claim 26, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image capturing device; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 disposed on the flexible printed circuit 2, see figure 1); and wherein the driver, the amplifier, are disposed on the first substrate or the second substrate; (a drive IC 42A; an  amplification IC 43A disposed on the flexible printed circuit 2, see figure 1).



In a related field of endeavor, Li discloses a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1), and the at least one serializing/deserializing circuit; (multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1). (Motivation same as claim 17).

Regarding claim 28, Ueno discloses the image transmission system of claim 17, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image capturing device; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 disposed on the flexible printed circuit 2, see figure 1); and the at least one conversion device is disposed on the first substrate or the second substrate; ;(combination of a drive IC 42A; an  amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).



In a related field of endeavor, Li discloses a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1); wherein the at least one serializing/ deserializing circuit is disposed on the first substrate or the second substrate; (multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1). (Motivation same as claim 17).


Claims 20,21,22, 23 and 30 are rejected under 35 USC 103 as being unpatentable over Ueno et al; (US 2008/0152286) in view of Li et al; (US 8427819), and further in view of Yu et al; (US 2011/0052205) and further in view of Riester et al; (US 2005/0220393).

Regarding claim 20, Ueno discloses the image transmission system of claim 17, the at least one conversion device, disposed on the at least one flexible printed circuit; ;(combination of a drive IC 42A; an amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).


However Ueno does not explicitly disclose wherein the at least one serializing/ deserializing circuit comprises: a first serializing/deserializing circuit, connected to the image capturing devices; and a second serializing/deserializing circuit, connected to the at least one image processor; wherein the image capturing devices, the first serializing/deserializing circuit, and the second serializing/deserializing circuit.

In a related field of endeavor, Li discloses a second serializing/deserializing circuit, connected to the at least one image processor; (image processing unit 114 disposed on the first printed circuit 110, see figure 1) and the second serializing/deserializing circuit; (multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the image processor of Li with Ueno to process the captured data signal carried by the optical and electrical interconnects and the motivation is to provide increased efficiency in image data processing. 




In a related field of endeavor, Riester discloses wherein the at least one serializing/ deserializing ;(serializer/deserializer 235, 240, see figure 2) circuit comprises: a first serializing/deserializing circuit, connected to the image capturing devices;( serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, see paragraph 16 and figure 2) wherein the image capturing devices disposed on the at least one flexible printed circuit; (optical transmitters 125 coupled with the flexible printed circuit 105, see figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the serializer/deserializer of Riester with Ueno, Li and Yu to multiplex/demultiplex the received electrical/optical signal and the motivation is to provide increased transmission/reception capacity.

Regarding claim 21, the combination of Ueno, Yu and Riester does not explicitly disclose the image transmission system of claim 20, further comprising: a substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor.


In a related field of endeavor, Li discloses the image transmission system of claim 20, further comprising: a substrate, (substrate 102, see figure 1) connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor; ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 1).

In a related field of endeavor, Li discloses the image transmission system of claim 4, further comprising: a substrate, (substrate 102, see figure 1) connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 20).


Regarding claim 22, Ueno discloses the image transmission system of claim 17, the at least one conversion device, disposed on the at least one flexible printed circuit; ;(combination of a drive IC 42A; an amplification IC 43A and light receiving element (photodiode) 41A (photoelectric converter and optical detector) as a conversion device, see paragraph 34 and figure 1 are disposed on the flexible printed circuit 2, see figure 1).


However Ueno does not explicitly disclose wherein the at least one serializing/ deserializing circuit comprises: a first serializing/deserializing circuit, connected to the image capturing devices; and a second serializing/deserializing circuit, connected to the at least one image processor; wherein the first serializing/deserializing circuit and the second serializing/deserializing circuit are disposed on the at least one flexible printed circuit.

In a related field of endeavor, Li discloses a second serializing/deserializing circuit, connected to the at least one image processor; (image processing unit 114 disposed on the first printed circuit 110, see figure 1) the second serializing/deserializing circuit are disposed on the at least one flexible printed circuit; (multiplexer (serializing/ deserializing circuit) disposed on the third printed circuit 122; see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the image processor of Li with Ueno to process the captured data signal carried by the optical and electrical interconnects and the motivation is to provide increased efficiency in image data processing. 

However the combination of Ueno, Li and Yu does not explicitly disclose wherein the at least one serializing/deserializing circuit comprises: a first serializing/deserializing circuit, connected to the image capturing devices; the first serializing/deserializing circuit, disposed on the at least one flexible printed circuit.

In a related field of endeavor, Riester discloses wherein the at least one serializing/deserializing circuit;(serializer/deserializer 235, 240, see figure 2)  comprises: a first serializing/deserializing circuit, connected to the image capturing devices; ( serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, see paragraph 16 and figure 2) the first serializing/deserializing circuit, disposed on the at least one flexible printed circuit; (optical transmitters 125  coupled with serializer/deserializer 235 is disposed the flexible printed circuit 105, see figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the serializer/deserializer of Riester with Ueno, Li and Yu to multiplex/demultiplex the received electrical/optical signal and the motivation is to provide increased transmission/reception capacity.


Regarding claim 23, Ueno discloses the image transmission system of claim 22, further comprising: a first substrate, connected to the at least one flexible printed circuit, and configured to dispose the image capturing; (optical circuit 4A with light emitting element 40A for transmitting optical signal; see paragraph 34 and figure 1 disposed on the flexible printed circuit 2, see figure 1); and 



In a related field of endeavor, Li discloses a second substrate, connected to the at least one flexible printed circuit, and configured to dispose the at least one image processor ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 20).

However the combination of Ueno and Li does not explicitly disclose image capturing devices.

In a related field of endeavor, Yu discloses image capturing devices ;( four VCSEL array 106 for transmitting plurality of optical signals; see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of image capturing devices of Yu with Ueno and Li to provide plurality of image capturing devices for capturing plurality of image data and the motivation is to provide increased transmission/reception capacity of image data. 




Regarding claim 30, Ueno does not explicitly disclose the image transmission system of claim 17, wherein the at least one serializing/deserializing circuit comprises: a first serializing/deserializing circuit, connected to the at least one image capturing device; and a second serializing/deserializing circuit, connected to the at least one image processor; wherein the at least one conversion device comprises: a first conversion device, connected between the first serializing/deserializing circuit and the at least one flexible printed circuit, and configured to perform a conversion between the serial data and the optical signal; and a second conversion device, connected between the at least one flexible printed circuit and the second serializing/deserializing circuit, and configured to perform a conversion between the optical signal and the serial data.

Ina a related field of endeavor, Li discloses the image transmission system of claim 17, wherein the at least one serializing/deserializing circuit comprises: a second serializing/deserializing circuit, connected to the at least one image processor; ;(substrate 102 connected to the first printed circuit 110 with image processing unit 114 disposed on the first printed circuit 110, see figure 1). (Motivation same as claim 20).

However the combination of Ueno, Li and Yu does not explicitly disclose a first serializing/deserializing circuit, connected to the at least one image capturing device; wherein the at least one conversion device comprises: a first conversion device, connected between the first serializing/deserializing circuit and the at least one flexible 

In a related field of endeavor, Riester discloses a first serializing/deserializing circuit, connected to the at least one image capturing device; (serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, see paragraph 16 and figure 2) wherein the at least one conversion device comprises: a first conversion device,(first optical receiver (photodiode 130), see figure 2) connected between the first serializing/deserializing circuit and the at least one flexible printed circuit, (optical receivers (photodiode) 130 is coupled with serializer/deserializer 240 is disposed the flexible printed circuit 105, see figure 2) and configured to perform a conversion between the serial data and the optical signal; ( serial electrical signal from the serializer/deserializer 235,240 is coupled to each of the optical transmitters 125 and optical receivers 130; see paragraph 16 and figure 2) and a second conversion device, (second optical receiver (photodiode 130), see figure 2)  connected between the at least one flexible printed circuit and the second serializing/deserializing circuit, (optical receivers (photodiode) 130 is coupled with serializer/deserializer 255 is disposed the flexible printed circuit 105, see figure 2) and configured to perform a conversion between the optical signal and the serial data; ( serial electrical signal from the serializer/deserializer 255,250,is coupled to each of the optical transmitters 125 and optical receivers 130; see paragraph 16 and figure 2)

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the serializer/deserializer of Riester with Ueno, Li and Yu to multiplex/demultiplex the received electrical/optical signal and the motivation is to provide increased transmission/reception capacity.

Claim 29 is rejected under 35 USC 103 as being unpatentable over Ueno et al; (US 2008/0152286) in view of Li et al; (US 8427819), and further in view of Yu et al; (US 2011/0052205) and further in view of Riester et al; (US 2005/0220393) and further in view of Heo et al ; (US 2007/0272827).

Regarding claim 29, the combination of Ueno, Lim and Yu does not explicitly disclose the image transmission system of claim 17, wherein the image capturing devices comprises: a first image capturing device, connected to the at least one serializing/deserializing circuit; a second image capturing device, connected to the at least one serializing/deserializing circuit; wherein the image transmission system further comprises: a soft printed circuit; and a third image capturing device, connected to the at least one serializing/deserializing circuit through the soft printed circuit.

In a related field of endeavor, Riester discloses the image transmission system of claim 17, wherein the image capturing devices comprises: a first image capturing device,  (serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, (first image capturing device),  see paragraph 16 and figure 2) a second image capturing device, connected to the at least one serializing/deserializing circuit; (serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, (second image capturing device),  see paragraph 16 and figure 2) wherein the image transmission system further comprises: and a third image capturing device, connected to the at least one serializing/deserializing circuit through; (serial electrical signal from the serializer/deserializer 235 is coupled to each of the optical transmitters 125, (third image capturing device),  see paragraph 16 and figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the serializer/deserializer of Riester with Ueno, Li and Yu to multiplex/demultiplex the received electrical/optical signal and the motivation is to provide increased transmission/reception capacity.

However the combination of Ueno, Lim, Yu and Riester does not explicitly disclose a soft print circuit; through the soft printed circuit.

In a related field of endeavor, Heo discloses a soft print circuit; through the soft printed circuit ;(image sensor 110 disposed on the soft printed circuit board, see paragraph 27 and figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the soft printed circuit board of Heo with Ueno, Lim, Yu and Riester to provide additional flexibilities in the printed circuit board and the motivation is increased flexibility in device manufacturing and data transmission.

Claim 31 is rejected under 35 USC 103 as being unpatentable over Riester et al; (US 2005/0220393) in view of Li et al; (US 8427819).

Regarding claim 31, Riester discloses an transmission method, comprising: converting, using serializing/deserializing circuit, a data into a serial data;(serializing/deserializing circuit 235,240 for converting the received data into serial electrical data, see paragraph 16 and figure 2) converting the serial data into an optical signal;( serial electrical signal is coupled to each of the optical transmitters 125, which converts the serial electrical signal to a modulated optical signal, see paragraph 16 and figure 2) and transmitting the optical signal through an optical waveguide layer; (optical signals are received by optical receivers 130 through optical waveguide 120, see paragraphs 15,16 and figure 2) of a flexible printed circuit ; (flexible printed circuit 105, see figure 2).

However Riester does not explicitly disclose image transmission.

(image processing unit 114 disposed on the first printed circuit 110, for receiving the multiplexed data (serializing/ deserializing data); see figure 1).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the image transmission of Li with Riester to process the captured data signal carried by the optical and electrical interconnects and the motivation is to provide increased efficiency in image data processing. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below

a. Hamana et al; (US 8428402) discloses an optical transmission module with light emitter 23 and light emission driver 22 and optical reception module with light receiving unit 31, a detection circuit 32 and amplifier 33, see figure 1a.

b. Takano et al ;( US 9235011) discloses light emitting device and light receiving device mounted on a surface of a flexible printed circuit board, see figure 1.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636